COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 BEATRIZ HUML,                                               No. 08-13-00158-CV
                                              §
                       Appellant,                                Appeal from
                                              §
 v.                                                       County Court at Law No. 3
                                              §
 FEDERAL HOME LOAN                                         of El Paso County, Texas
 MORTGAGE CORPORATION,                        §
                                                            (TC #2013-CCV00382)
                       Appellee.              §


                                MEMORANDUM OPINION

       Appellant, Beatriz Huml, is appealing from a judgment awarding Appellee, Federal

Home Loan Mortgage Corporation, possession of a home in El Paso, Texas. Appellee has filed a

motion to dismiss the appeal as moot. We grant the motion and dismiss the appeal.

       In a forcible-detainer action, the only issue is the right to actual possession of the

premises, and the merits of the title are not be adjudicated. TEX.R.CIV.P. 746; see Wilhelm v.

Federal National Mortgage Association, 349 S.W.3d 766, 768-69 (Tex.App.--Houston [14th

Dist.] 2011, no pet.). The failure to supersede a forcible-detainer judgment does not divest an

appellant of the right to appeal, but the judgment may be enforced including the issuance of a

writ of possession evicting the tenant from the premises. Marshall v. Housing Authority of the

City of San Antonio, 198 S.W.3d 782, 786-87 (Tex. 2006). Huml did not post a supersedeas

bond and Appellee obtained possession of the property under a writ of possession. An appeal
from a forcible-detainer action becomes moot if the appellant is no longer in possession of the

property, unless the appellant holds and asserts “a potentially meritorious claim of right to

current, actual possession” of the property. Marshall, 198 S.W.3d at 787; Wilhelm, 349 S.W.3d

at 768.

          Appellee filed its motion to dismiss the appeal on August 21, 2013 and Huml has not

filed any response. Consequently, Huml has failed to assert a potentially meritorious claim of

right to current, actual possession of the property. See Marshall, 198 S.W.3d at 787; Wilhelm,
349 S.W.3d at 768; Soza v. Federal Home Loan Mortgage Corporation, No. 01-11-00568-CV,

2013 WL 3148616 (Tex.App.--Houston [1st Dist.] June 18, 2013, no pet.)(stating that appellant

who failed to respond to the appellee’s motion to dismiss had failed to assert potentially

meritorious claim of right to current, actual possession). We grant Appellee’s motion and

dismiss the appeal as moot.


November 13, 2013
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                              -2-